JUDGMENT

                                  Court of Appeals
                               First District of Texas
                                  NO. 01-15-00603-CV

                HARRIS COUNTY APPRAISAL DISTRICT, Appellant

                                           V.

                 GRACE BUSINESS INVESTMENTS, LLC, Appellee

    Appeal from the 55th District Court of Harris County. (Tr. Ct. No. 2014-44533).

      This case is an appeal from the final judgment signed by the trial court on July 8,
2015. After due consideration, the Court grants the parties’ joint motion to reverse and
remand for entry of revised judgment. Accordingly, the Court sets aside the trial court’s
judgment and remands the case to the trial court for rendition of judgment in accordance
with the parties’ agreement.

     The Court orders that the appellant, HARRIS COUNTY APPRAISAL
DISTRICT, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered October 6, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Brown. y